                                                          Case 2:20-cv-00001-APG-BNW Document 47
                                                                                              46 Filed 09/21/21
                                                                                                       09/20/21 Page 1 of 2




                                                      1     FISHER & PHILLIPS LLP
                                                            LISA A. MCCLANE, ESQ.
                                                      2     Nevada Bar No. 10139
                                                            300 South Fourth Street
                                                      3
                                                            Suite 1500
                                                      4     Las Vegas, NV 89101
                                                            Telephone: (702) 252-3131
                                                      5     Facsimile: (702) 252-7411
                                                            mcclane@fisherphillips.com
                                                      6     mmassey@fisherphillips.com
                                                      7
                                                            Attorneys for Defendant Nevada Property 1, LLC
                                                      8     dba The Cosmopolitan of Las Vegas

                                                      9                            UNITED STATES DISTRICT COURT

                                                     10                                   DISTRICT OF NEVADA

                                                     11     PATRICK HEEGEL,                     ) Case No.: 2:20-cv-00001-APG-BNW
                                                                                                )
FISHER & PHILLIPS LLP




                                                     12                Plaintiff,               )
                   300 S Fourth Street, Suite 1500
                     Las Vegas, Nevada 89101




                                                                                                )   STIPULATION AND ORDER TO
                                                     13            vs.                          ) EXTEND DISPOSITIVE MOTION
                                                     14                                         )              DEADLINES
                                                            NEVADA PROPERTY 1 LLC, a            )
                                                     15     Delaware limited liability company, )            (Second Request)
                                                            doing business as THE               )
                                                     16     COSMOPOLITAN OF LAS VEGAS,          )
                                                                                                )
                                                     17
                                                                       Defendant.               )
                                                     18     __________________________________ )

                                                     19             IT IS HEREBY STIPULATED by and between Plaintiff Patrick Heegel

                                                     20     (“Plaintiff”), through his counsel the Law Offices of Robert P. Spretnak, and Defendant

                                                     21     Nevada Property 1, LLC doing business as The Cosmopolitan of Las Vegas

                                                     22     (“Defendant”), through its counsel Fisher & Phillips LLP, as follows:

                                                     23             The current deadline to file dispositive motions (October 11, 2021), be extended

                                                     24     thirty (30) days, to November 10, 2021.         The extension is necessary because of

                                                     25     complications created by Covid. Deposition witnesses were unavailable at the last

                                                     26     minute due to Covid, transcripts are still not ready, and defense counsel has assumed the

                                                     27     entire litigation caseload of another colleague due to unforeseen circumstances and has

                                                     28     multiple competing deadlines and obligations.
                                                                                                      -1-
                                                            FP 41735262.1
                                                            FP 41735262.1
                                                          Case 2:20-cv-00001-APG-BNW Document 47
                                                                                              46 Filed 09/21/21
                                                                                                       09/20/21 Page 2 of 2




                                                      1             This stipulation and order is sought in good faith and not for the purpose of delay.

                                                      2             Dated this 20th day of September 2021.

                                                      3     LAW OFFICE OF ROBERT P. SPRETNAK                      FISHER & PHILLIPS LLP

                                                      4     /s/ Robert Spretnak                                   /s/ Lisa A. McClane
                                                            Robert Spretnak, Bar No. 5135                         Lisa A. McClane, Bar No. 10139
                                                      5
                                                            8275 S. Eastern Avenue, Suite 200                     Daniel Aquino, Bar No. 12682
                                                      6     Las Vegas, Nevada 89123                               300 S. Fourth Street, Suite 900
                                                            Attorney for Plaintiff                                Las Vegas, Nevada 89101
                                                      7     PATRICK HEEGEL                                        Attorneys for Defendant
                                                                                                                  WESTERN STATES CONTRACTING,
                                                      8                                                           INC.
                                                      9                                               ORDER

                                                     10             IT IS SO ORDERED.

                                                     11
FISHER & PHILLIPS LLP




                                                     12                                             _________________________________________________________
                   300 S Fourth Street, Suite 1500




                                                                                                    United States District Court / Magistrate Judge
                     Las Vegas, Nevada 89101




                                                     13
                                                                                                    Dated:
                                                     14

                                                     15
                                                                                          Order
                                                     16
                                                                               IT IS SO ORDERED
                                                     17
                                                                               DATED: 10:03 am, September 21, 2021
                                                     18
                                                     19

                                                     20                        BRENDA WEKSLER
                                                                               UNITED STATES MAGISTRATE JUDGE
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                         -2-
                                                            FP 41735262.1
                                                            FP 41735262.1
